Citation Nr: 9901555	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left foot disorder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.

This matter came before the Board of Veterans Appeals 
(hereinafter the Board) on appeal from an August 1994 rating 
decision from the Atlanta, Georgia, Regional Office (RO).  
That determination held that new and material evidence had 
not been received to reopen the veterans claim for service 
connection for a left foot disorder.  That determination also 
denied service connection for a left leg disorder and a left 
hip disorder.  The veteran perfected a timely appeal to all 
of the issues.

In her Appeal to the Board (VA Form 9) received in November 
1994, the veteran requested a personal hearing before a 
member of the Board at the RO.  However, the veteran was 
afforded a personal hearing before a RO hearing officer in 
July 1995.  At that time, the veteran testified that she no 
longer desired a personal hearing before a member of the 
Board at the RO.


REMAND

Correspondence received by the Department of Veterans Affairs 
(VA) from the National Personnel Records Center (NPRC) 
located in St. Louis, Missouri, and dated in June 1983, 
indicated that the veterans service medical records were 
provided.  However, the service medical records on file do 
not contain the report of her separation physical 
examination.

A review of the service medical records reveals that, at the 
time of examination for entrance into active service in 
August 1979, the veteran had second degree pes planus, which 
was asymptomatic with a scar on the left foot and leg.  In 
April 1981, the veteran was seen for complaints of left foot 
pain.  The diagnosis was marked pes planus of the left foot.  

According to the report of a VA examination administered the 
veteran in June 1983, the examiner concluded that the veteran 
had diagnoses of left pes planus, left hallus valgus, corn on 
the dorsal aspect of second toe of the left foot, and small 
bone spur on the plantar surface of the os calcis.  X-rays of 
the left foot showed pes planus, slight hallux valgus 
deformity and a small bone spur on the plantar surface of the 
os calcis at the attachment of the plantar fascia.

In a July 1983 rating decision the RO denied the veterans 
claim for service connection for a left foot disorder.  At 
that time the RO determined that the left foot disorder 
existed prior to service and was not aggravated beyond normal 
progression.  The veteran did not appeal this decision.

The report of a VA general medical examination conducted in 
August 1983 included diagnoses of severe pes planus of the 
left foot, hallux valgus of the left foot and hammer toe 
deformities of the right foot.

In a September 1983 rating action, the RO confirmed the 
denial of service connect for a left foot disorder.  The 
veteran did not appeal that decision.

In conjunction with the current claim, VA examinations were 
conducted in September 1993.  During an examination of the 
hip, the veteran reported that she was receiving treatment 
from Dr. Duncan.  She requested that the examiner review 
these records.  The record indicates that this was not done.  
It appears that the examiner did not have the opportunity to 
review the veterans claims folder.  Medical records from Dr. 
Duncan Marsh show treatment during 1993 for both left hip 
and left foot disabilities.  A VA examination of the left 
foot was also conducted in September 1993.  

Additionally, a review of the August 1994 rating action 
reflects that the ROs denial of a petition to reopen a claim 
for service connection a left foot disorder was based in part 
on the following: there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome.  This 
is the standard for determining new and material evidence as 
set forth by the United States Court Of Veterans Appeals 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (hereinafter the Federal Circuit ) 
set forth new guidance regarding the adjudication of claims 
for service connection based on the submission of new and 
material evidence.  In the case of Hodge v. West, No. 98-
7017 (Fed. Cir. Sept. 16, 1998), the Federal Circuit held 
that in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
United States Court of Veterans Appeals (the Court) 
impermissibly ignored the definition of material evidence 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be 
so significant that it must be considered in order to 
fairly decide the merits of the claim.

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, a remand to the RO is 
appropriate for the purpose of readjudication of the 
appellants claim pursuant to the holding in Hodge, supra.  
See also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).


Based on these facts, the Board is of the opinion that 
additional development is warranted.  Accordingly, the case 
is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
she may submit additional evidence and 
arguments in support of her claims.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain any private and VA 
medical records, regarding treatment for 
the disabilities in issue since the 
veterans release from active duty.  The 
RO is requested to obtain any records, 
which are not on file.

3.  Thereafter, the RO should request the 
National Personnel Records Center in St. 
Louis, Missouri, to conduct a search for 
any additional service medical records, 
to include the separation examination (if 
conducted).

4.  A VA examination should be conducted 
by an orthopedist to determine the nature 
and etiology of any left foot disorder.  
The examining specialist must be provided 
with the veteran's claims folder and 
should review the veteran's medical 
history prior to conducting the 
examination.  It is requested that the 
examiner obtain a detailed history 
regarding left foot symptoms prior to 
service, during service, and following 
service.  All indicated special studies, 
including X-rays, should be accomplished 
and the findings then reported in detail. 
Following the examination, it is 
requested that the examiner render an 
opinion as to when any left foot 
disability diagnosed was initially 
manifested.  If it is determined that any 
left disorder, to include second degree 
pes planus, existed prior to service, it 
is requested that the examiner render an 
opinion as to whether it is as least as 
likely as not that the preservice left 
foot disorder(s) was aggravated by 
service beyond normal progression?  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

5.  Thereafter, the RO should 
readjudicate the issues in appellate 
status, to include consideration of the 
holding in Hodge, supra, regarding 
whether the evidence submitted is new and 
material so as to allow reopening of the 
previously denied claim according the 
specific criteria set forth under 38 
C.F.R. § 3.156(a).

If any benefit sought on appeal remains denied, the veteran 
and her representative should be furnished a supplemental 
statement of the case, and afforded the specified time within 
which to respond thereto with additional argument and/or 
evidence. Thereafter, the case should be returned to the 
Board for appellate consideration, if otherwise in order.  

The veteran is contending in part that the left hip and leg 
disorders are related to the left foot disability.  
Accordingly, a decision regarding these claims will not be 
made until the requested development has been completed.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless she is 
further informed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
